     Case 2:16-cv-01236-JCM-NJK Document 61 Filed 11/27/18 Page 1 of 2



 1   BOIES SCHILLER FLEXNER LLP
     DOUGLASS A. MITCHELL
 2   300 South Fourth Street, Suite 800
     Las Vegas, NV 89101
 3   Tel: (702) 382-7300
     Fax: (702) 382-2755
 4   dmitchell@bsfllp.com
 5   BOIES SCHILLER FLEXNER LLP
     COURTNEY ROCKETT (pro hac vice)
 6   MARC AYALA (pro hac vice)
     MARY KATE GEORGE (pro hac vice)
 7   333 Main Street
     Armonk, NY 10504
 8   Tel: (914) 749-8200
     Fax: (914) 749-8300
 9   crockett@bsfllp.com
     mayala@bsfllp.com
10   mgeorge@bsfllp.com
11   Attorneys for Plaintiffs Freestream Aircraft
     (Bermuda) Limited and Alireza Ittihadieh
12
                                  UNITED STATES DISTRICT COURT
13                                     DISTRICT OF NEVADA
14
     Freestream Aircraft (Bermuda) Limited and      Case No.: 2:16-cv-01236-JCM-NJK
15   Alireza Ittihadieh,
                                                    NOTICE OF WITHDRAWAL OF
16                  Plaintiffs,                     APPEARANCE OF IEVGENIIA P.
            v.                                      VATRENKO AS COUNSEL OF
17                                                  RECORD FOR FREESTREAM
     Aero Law Group and John Schmidt,               AIRCRAFT (BERMUDA) LIMITED
18               Defendants.                        AND ALIREZA ITTIHADIEH
19

20

21

22

23

24

25

26

27

28
     Case 2:16-cv-01236-JCM-NJK Document 61 Filed 11/27/18 Page 2 of 2



 1           TO THE HONORABLE COURT AND TO ALL PARTIES AND THEIR COUNSEL OF
 2   RECORD:
 3           PLEASE TAKE NOTICE that Ievgeniia P. Vatrenko, identified as counsel of record for
 4   Plaintiffs Freestream Aircraft (Bermuda) Limited and Alireza Ittihadieh, is no longer associated
 5   with the law firm of Boies Schiller Flexner LLP. Accordingly, Ms. Vatrenko should be removed
 6   as counsel of record for Plaintiffs in the above captioned case and should also be removed from all
 7   applicable service lists, including Notices of Electronic Filing in the Court’s CM/ECF system.
 8   Other attorneys at the law firm of Boies Schiller Flexner LLP continue to represent Plaintiffs in
 9   this matter.
10   November 27, 2018
     Armonk, New York
11                                                         BOIES SCHILLER FLEXNER LLP
                                                           By: /s/ Marc Ayala
12
                                                           Douglass A. Mitchell
13                                                         Nevada Bar No. 3775
                                                           300 South Fourth Street, Suite 800
14                                                         Las Vegas, NV 89101
                                                           dmitchell@bsfllp.com
15
                                                           Courtney Rockett (pro hac vice)
16                                                         Marc Ayala (pro hac vice)
                                                           Mary Kate George (pro hac vice)
17                                                         BOIES SCHILLER FLEXNER LLP
                                                           333 Main Street
18                                                         Armonk, NY 10504
                                                           crockett@bsfllp.com
19                                                         mayala@bsfllp.com
                                                           mgeorge@bsfllp.com
20
                                                           Attorneys for Plaintiffs Freestream Aircraft
21                                                         (Bermuda) Limited and Alireza Ittihadieh
22

23
              IT IS SO ORDERED.
24            Dated: November 27, 2018
              .
25            ________________________
26            Nancy J. Koppe
              United States Magistrate Judge
27

28

                                                       2
